Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Explortex Energy Inc. (the “Company”) on Form 10-Q for theperiod endingJuly 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Steven Kurlander, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingJuly 312009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endingJuly 31, 2009, fairly presents, in all material respects, the financial condition and results of operations of Explortex Energy Inc By: /s/Steven Kurlander Steven Kurlander Chief Executive Officer Chief Financial Officer November
